Citation Nr: 1014879	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-40 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee. 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1971 and from December 1971 to October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, denied the Veteran's claim for service 
connection for bilateral degenerative joint disease of the 
knees.

In January 2006, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

This appeal was previously before the Board in July 2007, 
August 2008, May 2009, and December 2009.  The Board remanded 
the claim in December 2009 for additional development.  The 
case has been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

Radiographic findings of arthritis were not shown during 
active service or within one year of such service, and there 
is no competent evidence of a nexus between the current right 
knee degenerative joint disease and service.


CONCLUSION OF LAW

Degenerative joint disease of the right knee was not incurred 
in or aggravated by active service, nor may arthritis be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 1153, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In a June 2004 letter, issued prior to the rating decision on 
appeal, and in an August 2007 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The August 2007 letter advised the Veteran 
of how the VA determines a disability rating and assigns an 
effective date, and the type of evidence which impacts such.  
The case was last readjudicated in February 2010.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA treatment reports, lay statements, 
internet articles, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing evidence and 
argument.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so. Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. 
§ 3.304(b)(1) (2009).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.  If the government fails to rebut the section 1111 
presumption, the claim is one for service connection, not 
aggravation.  Id.

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

The initial question is whether the Veteran's claimed 
disability was present prior to service.  In this instance, 
the lower extremities were evaluated as normal on the 
entrance examination signed in July 1967 and September 1967.  
In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
added that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2009).  In the absence of any clinical 
findings pertaining to a right knee condition at the time of 
the Veteran's entrance examination, the Board concludes, 
accordingly, that the presumption of soundness at entrance 
attaches. 

The Veteran was seen numerous times during active duty for 
complaints of right knee pain and was diagnosed with 
chondromalacia patella of the right knee.  In April 1968 the 
Veteran reported a history of the right knee going out after 
falling down.  He said that he had an injury to the right 
knee in high school and it had given way on two occasions 
since that time.  X-rays were interpreted to be normal and 
the impression was mild chondromalacia right patella.  The 
Veteran was referred to physical therapy.  In October 1968, 
the Veteran was reevaluated and the impression was chronic 
chondromalacia patella with associated chronic symptoms.  A 
brief May 1969 entry indicated "arthritis knees."  In 
September 1969, the Veteran reported that he rolled a 
motorcycle and banged his knee on the pavement.  An October 
1969 entry indicates that he had chronic pain in the right 
knee and a history of mild chondromalacia of right patella, 
but X-rays were unremarkable.  

In January 1970, the Veteran reported experiencing chronic 
pain in the right knee during exercise and cold weather since 
a football injury in high school.  He was examined at an 
orthopedic clinic in February 1970.  The examiner noted that 
X-rays were normal and the evaluation yielded an impression 
that there was no present significant orthopedic disease, but 
the Veteran may have early chondromalacia patella.  In April 
1973, the Veteran sought treatment for pain in the right knee 
and reported that he had fallen down a flight of stairs two 
days prior.  He also said that he had felt a dull ache for 
the previous five weeks since having a motorcycle accident.  
Upon physical examination, the knee was said to be within 
normal limits with the exception of pain on patellar 
compression and some crepitus on obtaining full motion of his 
knee.  X-rays were within normal limits, and there was no 
effusion.  The impression was chondromalacia patella on the 
right.  During the September 1973 separation examination, the 
Veteran reported a history of swollen or painful joints and a 
"trick" or locked knee, but upon clinical evaluation, the 
lower extremities were evaluated as normal.      

VA treatment records reveal that the Veteran has reported 
bilateral knee pain.  In May 2002, X-rays of the right knee 
showed mild degenerative changes with osteophyte formation.  
No fracture or dislocation was seen and the assessment 
included degenerative changes of the right knee.  Subsequent 
treatment reports showed similar complaints and findings.  

The Veteran was provided with a VA joints examination in 
April 2005, during which the claims file was available and 
reviewed.  He reported having degenerative joint disease of 
the bilateral knees, which he said had its onset in 1968 when 
he fell down a flight of stairs.  After a physical 
examination, the diagnosis was of degenerative joint disease 
of the bilateral knees.  The examiner opined that the 
Veteran's degenerative joint disease of the knees is less 
likely as not (less than 50/50 probability) caused by or a 
result of his military service.  The rationale was that the 
examiner thought the Veteran's weight gain and aging have 
caused his degenerative joint disease in the bilateral knees.  

The Veteran testified during a January 2006 hearing before 
the undersigned Veterans Law Judge.  He stated that he has 
been treated for his knees since separation from active 
service, however most of the records of such treatment are 
unavailable or have been destroyed.  He said that he was 
knocked down a flight of concrete stairs during active 
service in May 1968, and that is when he was first diagnosed 
with chondromalacia in his knees.   

In support of his claim, the Veteran has submitted several 
lay statements from friends and family regarding his knees.  
His daughter indicated in a statement that she recalled the 
Veteran's knees buckling in 1976 or 1977, a few years after 
his service.  The lay statements relate that the Veteran has 
had problems with his knees continuously since active 
service.  

In March 2008, the Veteran was provided with another VA 
examination for his knees.  He reported a history of being 
pushed forcibly and knocked down the stairs at his barracks 
in 1968, striking both knees on the front when he landed at 
the bottom of the stairs.  The Veteran also said that he has 
received treatment for his knees since active service and he 
has been treated with medication for many years.  He did not 
confirm the reports of football injuries to his knees that 
were contained in his treatment records.  He also denied 
remembering any specific incident of falling off a mountain 
or a hill, as had been related in another treatment report.  

After a physical examination, the physician stated that the 
Veteran's most likely diagnosis at that point was 
osteoarthritis of the knees with the right being worse than 
the left.  Subjective complaints of pain were a part of his 
clinical presentation and his radiographic changes were 
rather dramatic.  The examiner further said that it was 
difficult from reviewing the Veteran's records to determine 
how much of his injury stemmed from his service in 1968 and 
1970, as there were too many contraindications in the record, 
but it seems that the only firm diagnosis that was made 
during those periods of time was of chondromalacia patella, 
not an injury to the medical compartments of his knees, which 
are the most affected areas now.   

In an October 2008 VA examination addendum, the March 2008 
examining physician provided additional conclusions with 
regards to the Veteran's right knee disability.  With respect 
to whether the Veteran suffered from a chronic right knee 
disability prior to service, the examiner said that the 
records state that there was a football injury that preceded 
the Veteran's service, which he reported in some of the 
medical records that were reviewed.  The examiner stated 
there probably was an underlying or preexisting right knee 
injury.  However, the examiner further indicated that the 
records are contradictory and spotty, and the examiner was 
unable to say what the nature of that injury was.  With 
respect to whether the injuries to the right knee in service 
resulted in a permanent worsening of the underlying 
disability, the examiner said in his opinion, no.  The 
examiner also stated that it is his opinion that any injuries 
that occurred during the Veteran's service are not related to 
the current osteoarthritis of the right knee.

In February 2008, the Veteran was seen by VA with complaints 
of bilateral knee pain.  After a physical examination and 
review of X-rays, the impression was of bilateral knee 
osteoarthritis.  In May 2009, he was again examined and found 
to have bilateral knee arthritis.

In February 2010, the March 2008 VA examiner completed 
another addendum to the VA examination.  The examiner 
provided a rationale for his opinion that it is 
not likely that the Veteran's in-service injuries resulted in 
or contributed to his current degenerative joint disease of 
the right knee.  He explained that the only documentation 
available reveals that the in-service injuries were to the 
front of the Veteran's knees involving the patellofemoral 
joint.  His degenerative change now is on the medial side of 
both knees, which is not listed as injured in his 
examinations following the incident.  Therefore, the examiner 
concluded it is more likely than not that the injury that 
occurred during the Veteran's service did not have any 
relationship to the medial compartment arthritis that he 
currently has as his most severe problem.  Further, the 
examiner provided his rationale for his opinion that any 
possible prior injury the Veteran sustained to his right knee 
was not aggravated or worsened by his in-service injuries.  
He said that there are several mentions of prior injuries in 
the Veteran's service record, most commonly involving a 
football injury that occurred when he was younger.  However, 
in questioning the Veteran, he does not remember a football 
injury and thinks that those comments were made in error.  
The examiner said that he had asked the Veteran about this 
within the previous month, and the Veteran still feels that 
there was not a football relationship.  Therefore, with no 
preexisting injury history, it would be impossible for the 
examiner to say that there was a worsening of an injury 
related to his military service.  

The Veteran asserts that he has never claimed or reported to 
a physician that he had an injury prior to service.  He said 
that with regards to a prior football injury, the only 
football he played was flag football in seventh grade 
physical education class. 

Upon review of the record, the Board finds that service 
connection for degenerative joint disease of the right knee 
is not warranted, as there is no competent medical opinion of 
record which provides a nexus between the Veteran's current 
right knee disability and active service.  Neither the VA 
examination reports and addendums nor the VA treatment 
reports establish this link.  

Although in October 2008, the March 2008 VA examiner noted 
that the Veteran's records state that there was a football 
injury that preceded the Veteran's service and stated that 
there probably was an underlying or preexisting right knee 
injury, the examiner also indicated that the records are 
contradictory and spotty, and the examiner was unable to say 
what the nature of that injury was, and also concluded that 
the injuries to the right knee in service did not result in a 
permanent worsening of the underlying disability.  In 
February 2010, the examiner also said that the Veteran denies 
having had any preexisting injury, and therefore, with no 
preexisting injury history, it would be impossible for the 
examiner to say that there was a worsening of an injury 
related to his military service.  Thus, VA cannot rebut the 
presumption of soundness upon entry to active duty because 
there is an absence of clear and unmistakable evidence 
establishing a chronic right knee disability preexisted 
service. 
  
Further, the Board notes that the Veteran is currently 
diagnosed with degenerative joint disease, while his right 
knee condition that was noted during active service was 
consistently diagnosed as chondromalacia patella of the right 
knee.  While there was a brief mention of arthritis of the 
knees in a May 1969 service treatment record entry, this was 
not supported by X-ray evidence, and a subsequent X-rays 
during the course of his service were negative for arthritis.  
As such, the Board finds the preponderance of the probative 
evidence fails to establish a valid diagnosis of arthritis in 
service.

As noted above, the April 2005 VA examiner opined that the 
Veteran's degenerative joint disease of the knees is less 
likely as not caused by or a result of his military service, 
and more likely the result of weight gain and age.  
Similarly, the 2008 VA examiner concluded that any injuries 
that occurred during the Veteran's service are not related to 
the current osteoarthritis of the right knee.  On February 
2010, he explained that that it is not likely that the 
Veteran's in-service injuries resulted in or contributed to 
his current degenerative joint disease of the right knee.  He 
said that the only documentation available showed that the 
injuries were to the front of the Veteran's knees involving 
the patellofemoral joint.  The examiner noted the current 
degenerative change is on the medial side of the knees, which 
was not the area indicated to be injured during active 
service.  Therefore, the examiner concluded it is more likely 
than not that the injury that occurred during the Veteran's 
service does not have any relationship to his current medial 
compartment arthritis.  

The Veteran submitted internet articles on the subject of 
chondromalacia patellae.  He draws the Board's attention to 
the fact that one of the articles indicates that older people 
with chondromalacia patellae may go on to develop 
osteoarthritis in the knee.  However, these articles also say 
that chondromalacia patella may indicate arthritis of the 
kneecap. In February 2010, the VA examiner explained that the 
Veteran's in-service injuries were to the fronts of the 
Veteran's knees involving the patellofemoral joint, while his 
degenerative change now is on the medial side of both knees.  
In any event, the articles are general in nature and not 
specific to the Veteran.  Therefore, they carry less, if any, 
probative weight.

The only opinion linking his current right knee disability to 
service is the Veteran's.  Nothing on file shows that the 
Veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Although 
he is competent to state his symptoms, the Veteran is not, as 
a layperson, qualified to render a medical diagnosis or an 
opinion concerning the relationship of the current right knee 
disability to service, as the disability at issue requires 
medical expertise and medical testing to diagnose and 
evaluate.  See Layno v. Brown, 6 Vet. App. 465 (1994); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  Accordingly, 
the Veteran's opinion as to the relationship between his 
degenerative joint disease of the right knee and service is 
entitled to no probative value.  

The Board also acknowledges the Veteran's contentions and the 
lay assertions from friends and family as to the continuity 
of his symptoms since service.  However, here, neither the 
Veteran nor his friends or family members are competent to 
diagnose arthritis.  Degenerative joint disease is not a 
matter capable of lay observation.  Indeed, medical 
professionals review objective testing and conduct 
examinations in order to render proper diagnosis of such 
condition.  Thus, whether the symptoms the Veteran 
experienced in service or following service are in any way 
related to his current degenerative joint disease of the 
right knee requires medical expertise to determine.  Clyburn 
v. West, 12 Vet. App. 296, 301-302 (1999) ("Although the 
veteran is competent to testify to the pain he has 
experienced since his tour in the Persian Gulf, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition he is 
currently diagnosed with.").  As lay persons, the Veteran 
and his friends and family are not competent to establish a 
nexus for purposes of 38 C.F.R. § 3.303(b).  See Barr, supra. 

In summary, the evidence does not clearly and unmistakably 
demonstrate that a chronic right knee disability preexisted 
service, and the Veteran is presumed to have been in sound 
condition when he entered service.  However, there is no 
competent medical opinion linking the Veteran's current 
degenerative joint disease of the right knee to his military 
service, including any right knee injury he sustained 
therein.  Further, arthritis did not become manifest within 
one year of active service.  Therefore, the preponderance of 
the competent evidence is against the claim for service 
connection for a degenerative joint disease of the right 
knee.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for degenerative joint disease of the 
right knee is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


